         Case 1:19-cv-01488-MKV Document 50 Filed 03/16/21 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 
 DAMOND BAILEY,

                           Plaintiff,

                         -against-
                                                                    1:19-cv-01488-MKV
 THE CITY OF NEW YORK, NEW YORK CITY
 POLICE DEPARTMENT, NEW YORK CITY POLICE                                   ORDER
 OFFICERS JOHN DOES NUMBERS 1-6, and NEW
 YORK CITY POLICE OFFICERS JANE DOES 1-6,
 individually and in their official capacities,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a hearing in this matter on March 16, 2021, to conduct an inquiry into

Plaintiff’s competency and whether appointment of a guardian ad litem is appropriate under

Federal Rule of Civil Procedure 17(c)(2). [See ECF Nos. 47, 49.] Plaintiff, an adult who is

proceeding pro se, appeared personally accompanied by Ms. Tiasha Jenkins, his mother. Counsel

for Defendants also appeared.

       At the hearing, the Court explained Plaintiff can either attempt to find pro bono counsel or

opt to proceed with a competency hearing in light of the letter from Plaintiff’s mother advising

that he suffers from mental health issues. The Court further advised Plaintiff that if he elects to

proceed with a hearing on competency and the appointment of Ms. Jenkins as a guardian ad litem,

the Court can only make requisite findings based on evidence from medical professional, which

the Court does not have at present. In addition, that Court advised that even if Plaintiff is not

competent and unable to prosecute his case, there are issues with respect to appointment of Ms.

Jenkins as guardian ad litem, namely that she cannot represent her son and appear on his behalf

pro se, but must retain counsel to represent his interests. Accordingly, the Court adjourned the


                                                1
         Case 1:19-cv-01488-MKV Document 50 Filed 03/16/21 Page 2 of 2




hearing, including consideration of Defendants’ pending motion to dismiss for failure to prosecute,

to give Plaintiff a final opportunity to attempt to retain counsel or advise the Court whether he

wishes to proceed with a competency hearing.

       In accordance with matters discussed on the record at the hearing, IT IS HEREBY

ORDERED:

           x   All parties shall appear for a further hearing in this matter on April 27, 2021, at 2:00
               PM. The hearing will be conducted by videoconferencing. The Court will provide
               an access link to the parties and post dial-in information on the docket in advance
               of the hearing.

           x   On or before April 20, 2021, Plaintiff shall file a letter advising the Court whether
               he has retained counsel or whether he will proceed pro se and wishes to proceed
               with a competency hearing.

                   o Information and resources with respect to proceeding pro se may be found
                     on the Court’s website at https://www.nysd.uscourts.gov/prose.

                   o If Plaintiff elects to proceed with a competency hearing, he must provide
                     documentary evidence from a medical doctor or licensed mental health
                     professional opining on his competency and his ability to protect his
                     interests in this matter. Such evidence should be submitted directly to
                     chambers by e-mail at VyskocilNYSDChambers@nysd.uscourts.gov and
                     will be kept under seal.

       The Clerk of Court is respectfully requested to mail copies of this Order to (1) the pro se

Plaintiff at the address of record and (2) Tiasha Jenkins at the same address.



SO ORDERED.
                                                      __________________________________
                                                      __ ______
                                                             __ _______
                                                             ____
                                                             __         ___________
                                                                                 ____
                                                                                    __________
                                                                                            __
                                                                                            ___
Date: March 16, 2021                                  MARY  Y KAY
                                                              KAY VYSKOCIL
                                                                    VYS
                                                                      YSKOCI
                                                                      YS      CIIL
      New York, NY                                    Unitedd States
                                                              States District
                                                                     Diist
                                                                        strict Judge




                                                  2
